Los hechos están expresados en las opiniones.
El Juez demandado Sr. Félix Córdova Dávila,
no compa-reció.
■ Los Jueces Asociados Sees. Hutchison y "Wole, emitieron .las opiniones del tribunal.
DPINIÓN DEL TRIBUNAL EMITIDA POE EL
JUEZ ASOCIADO S.R. HUTCHISON,
EN MAYO 22, 1917.
La Asociación de Agricultores de Río Grande, de Loíza y Carolina, qne en adelante se le llama Asociación, estableció una acción contra la Loíza Sugar Company, alegando én sus-tancia que la demandante es una Asociación, en el pleno ejer-cicio de su capacidad, domiciliada en el pueblo de Loíza del Distrito Judicial de San Juan, incorporada baj.o los precep-tos de la Ley No. 22 de la Asamblea Legislativa de Puerto Rico “para la formación de asociaciones que no tengan por objeto un beneficio pecuniario,” aprobada en 9 de marzo de 1911, uno de cuyos propósitos es el de favorecer la agricul-tura en general, prestando ayuda, defensa y protección a todos sus asociados en los casos en que éstos las hayan menester; que todos los agricultores miembros de la Asociación deman-dante se dedican a la siembra y cultivo de la caña de azúcar y como colonos que son de la “Loíza Sugar Company,” han venido, desde el año 1911, vendiendo sus cosechas 'de dicho fruto a la corporación demandada, quien pesa las cañas en su romana y las recibe para molerlas en su factoría, obligán-dose a pagar a dichos colonos, como precio, seis libras de azú-*675car por cada cien libras de caña que de diclios' agricultores recibe, el cual precio les abona siempre en metálico, al tipo corriente a la sazón, en el mercado de azúcar de los Estados Unidos; que los colonos de la demandada, miembros aso-ciados de la demandante lian procedido siempre de buena fe y cumplido correcta y fielmente.su compromiso de sembrar, vender y entregar tocias sus cañas a la “Loíza Sugar Company,” lo que lian verificado confiando en la corrección de la compañía y en la exactitud de las liquidaciones que aquélla les lia presentado con nota del peso en su romana, de las cañas vendidas y del valor en efectivo del precio estipulado en especie, o sea de seis libras de azúcar por cada cien libras de caña recibidas por la Central; y al efecto, los miembros de la Asociación demandante ban venido entregando a la cor-poración > demandada, a tenor "del peso resultante de la ro-mana de la “Loíza Sugar Company,” ciertas cantidades de caña que se enumeran; que por su parte la corporación de-mandada no lia cumplido correctamente la obligación que se impuso de pagar a los mencionados agricultores, miembros de la Asociación demandante, el precio de las cañas comprádas-les- y recibidas de aquéllos, cual es el valor total de seis libras de azúcar por cada uno de los odio millones, trescientos mil cuatrocientos noventa y nueve quintales, cuarenta céntimos' de caña que dichos colonos agricultores le lian vendido y en-tregado durante las cosechas de mil novecientos once a mil no-vecientos catorce, inclusive; pues según han sido informados los susodichos agricultores, la compañía demandada les ha dejado de pagar, hasta octubre de mil novecientos catorce, la totalidad del precio estipulado, por haber ella eliminado del peso íntegro de todas las cañas que compraba, el uno y medio por ciento o sea una y media libra d.e caña, en cada quintal de este fruto; que con esa disminución de las cantidades que realmente importaban las cañas vendidas por los colonos de que se trata .a la corporación demandada, ésta ha perjudicado gravemente a dichos colonos reteniendo en su poder y de-jando de pagarles las sumas correspondientes a dicho seis *676por ciento desde 1911 a 1914, o sea el valor de siete mil ciento setenta quintales veinte y seis libras de azúcar que repre-senta dicho seis por ciento, los cuales importan veinte y dos mil, seiscientos sesenta y echo dollars, diez y siete centavos; que en octubre de mil novecientos catorce fue oficialmente contrastada por el Departamento de Pesas y Medidas la ro-mana de la “Loíza Sugar Company” y conocida que fué la anormalidad del peso de la misma, según se deja alegado, los colonos de la demandada y miembros de la Asociación de-mandante, enterados del perjuicio que venían recibiendo en el precio de sus cañas, acudieron a ésta para que los prote-giese y defendiese en sus derechos a percibir las sumas que la “Loíza Sugar Company” había dejado de pagarles por el concepto alegado y entonces, la Asociación demandante acordó autorizar al presidente para gestionar, en primer lugar amigablemente, con la demandada el cobro de dichas dife-rencias, y, en segundo lugar, para el caso de no obtener éxito' en sus gestiones privadas, acudir a los tribunales estable-ciendo, con ese objeto, las reclamaciones judiciales proce-dentes.
En la súplica se pide a la corte que dicte .sentencia con-denando a la corporación demandada, “Loíza Sugar Company,” a pagar a la asociación demandante, para sus asocia-dos los colonos de la demandada, la suma de veinte y dos mil seiscientos sesenta y ocho dólares, diez y siete centavos, más los, intereses, costas y honorarios de abogados.
La corte declaró sin lugar una excepción previa inter-puesta por la demandada en la que alegó, entre otras razones, que la demandante carece de capacidad legal para demandar en este pleito el pago del dinero que interesa en la demanda, en razón a que siendo dicha demandante una asociación que no tiene por objeto un beneficio pecuniario, no puede como tal asociación demandar lo que a sus asociados se adeude por razón de contratos celebrados individualmente con dichos aso-ciados sin consideración alguna a la Asociación, y que la *677demanda no adnce hechos suficientes para determinar nna cansa de acción.
Los peticionarios en este caso presentaron nna moción de intervención, alegando lo siguiente:
“Que los peticionarios todos son miembros activos de la Asocia-ción. de agricultores de Río Grande, Carolina y Loíza, demandante en este caso, que es una corporación organizada bajo las leyes de Puerto Rico, con fines no lucrativos, y se encuentran cubiertos en el pago de las cuotas que dicha asociación requiere para ser miembro activo de ella;
“Que los peticionarios han sido en los años de 1931 a 1914 y son en la actualidad, cultivadores de cañas de azúcar en terrenos que enclavan en los términos municipales de Río Grande, Loíza y Carolina'; y todas las cañas cultivadas y recolectadas en dichos terrenos bajo el control de los peticionarios en los expresados años, han sido molidas en la Central Canóvanas perteneciente a la Loíza Sugar Company, demandada en este caso a virtud de contratos celebrados entre dicha Loíza Sugar Company y los peticionarios; habiendo al-canzado la plantación de caña de los peticionarios próximamente a unas tres quintas partes del total de cañas molidas en dicha central en los años antes expresados;
“Que los peticionarios en su doble condición de miembros de la Asociación demandante y de colonos de la corporación demandada ‘Loíza Sugar Company,’ tienen en este pleito un interés directo e inmediato, por cuanto la acción en él ejercitada en cobro de diferen-cias, de precio de azúcar durante los años de 1911 al 1914 es y cons-tituye un derecho exclusivo y personal de los peticionarios que en ningún tiempo ni momento han transferido a la Asociación deman-dante; entendiendo los peticionarios bajo este concepto que dicha Asociación ■ demandante no está capacitada para reclamar judicial-mente, en cuanto a los peticionarios se refiere, las diferencias de precio de ázúcares que es objeto principal de esta demanda;
“Que basados en ese interés los peticionarios desean intervenir en este pleito, uniéndose a la corporación demandada en oposición a las pretensiones del demandante; y de acuerdo con el artículo 72 del Código de Enjuiciamiento Civil, solicitan de la corte el corres-pondiente permiso para presentar con el carácter de interventores, una contestación a la demanda en los términos que indica la copia que se adjunta.”
La corte de distrito al declarar sin lugar esta moción *678fue de opinión de que los hechos alegados por los peticio-narios demostraban que no tenían interés de ningún género en la materia de la acción ejercitada por la asociación deman-dante y que no era necesaria la intervención solicitada porque los fines de la justicia podían quedar suficientemente satis-fechos declarando dichos solicitantes como testigos en el acto del juicio, si a la parte demandada le interesara utilizar sus declaraciones en concepto de prueba.
La asociación no es una corporación que hace negocios ordinarios y no demanda en su propio nombre, sino en bene-ficio de sus asociados, incluyendo a los peticionarios quienes, admitiendo como debemos la verdad de los hechos por ellos alegados, representan las tres quintas partes de toda la caña molida por dicha compañía, demandada y por tanto, por lo menos una ■ proporción igual si no mayor de la cantidad que se pretende recobrar. Por consiguiente, difícilmente puede decirse que ellos no tienen interés en la materia de la acción ejercitada. Creemos qué resulta razonablemente claro que los peticionarios son ya quasi partes si no las verdaderas partes interesadas.
La asociación no alega tener ningún interés en los con-tratos de molienda de sus asociados como no sea el vago propósito general de su organización para “favorecer la agri-cultura en general, prestando ayuda, defensa y protección a todos sus asociados en los casos en que éstos las hayan me-nester”; y alegan solemnemente los peticionarios que, en lo que'a ellos respecta dicha asociación es una parte completa-mente ajena a los contratos en los cuales se funda la acción. Ciertamente que los colonos en particular que resulten ser miembros de dicha asociación, por lo menos prima facie tie-nen tanto interés como puede tener la asociación en el pro-ducto de los contratos de molienda celebrados directa, sola y exclusivamente entre ellos mismos y una central. T no demostrándose que hayan hecho algún traspaso o cesión de su derecho de acción, no podemos ver cómo puede ser que ppr la mera autorización de dicha asociación a su presidente *679para establecer tina acción a nombre y para uso y beneficio de sus miembros, incluyendo a dichos colonos en particular, sin su consentimiento, para recobrar un dinero que 'se alega deberse por virtud de tales contratos y la radicación de dicha demanda, puede producir el efecto de privarles de su derecho en el referido producto que asciende a más de la mitad en la materia objeto de la acción. Ni conocemos tampoco ningún principio de ley que obligue a individuos que tienen tal inte-rés a elegir entre ser incluidos como demandantes o excluidos totalmente, o que les prohíba negar la verdad de las alega-ciones hechas en su nombre, o a su favor, si como expresa-damente se alegó en la pretendida contestación, la asociación demandante carece de facultad para representarles.
Habiendo declarado la corte que la demanda original era suficiente por su faz, la capacidad de la asociación para repre-sentar a los colonos sólo puede ser atacada eficazmente por la contestación. Tal vez si en cuanto a este punto la contes-' tación presentada por los peticionarios no es'tan completa y explícita como debiera serlo, pero es tan específica como la demanda. Puede o no ser cierto que los peticionarios estén obligados por la supuesta resolución autorizando al presi-dente de la asociación a establecer la acción que ha sido insti-tuida, o que estén ellos impedidos por otros conceptos de poder, negar el derecho de la asociación a demandar en su nombre, pero ésta es una cuestión que puede ser resuelta de modo terminante y concluyente solamente después de oirse la prueba. Mientras tanto, si tal es la teoría de la demanda, que no es clara en absoluto, entonces debe considerarse que dicha teoría ha sido negada suficientemente en la contesta-ción que acompaña a la moción, y creemos que los peticio-narios ' tienen derecho a ser oídos sobre este punto.
Aun en las Cortes Federales donde solamente puede per* mitirse la intervención en acciones de equidad y donde la regla es más rigurosa contra la admisión de partes que se encuentran en actitud hostil contra' el primitivo demandante,
“La regla general que probibe la presentación de nuevas partes *680demandadas cuando se opone el demandante, no es aplicable con todo vigor si la persona que desea comparecer pertenece a la clase cono-cida por ¿cuasi partes, en cuyo término están comprendidas aquellas que ya están representadas en la acción, o que se presentan dentro de los límites del procedimiento pendente lite. Tales personas tienen derecho a ser oídas por la corte con respecto a cualquier cuestión que afecte a sus intereses; y la corte les-oirá bien mediante moción, o petición, o si fuese necesario, las reconocerá como partes litigantes activas. ’ ’
Y además,
“Los beneficiarios garantizados por virtud de una escritura de depósito y otros cestuis qui trusbenl en las acciones establecidas por o en contra de su depositario, están comprendidos en la clase de cuasi partes. Se reconoce que estas personas tienen cierto derecho en la acción por representación; y puede la corte, por cualquier buena razón que se alegue, admitirlas a tomar participación activa en el litigio a pesar de cualquier objeción que pueda hacer el deman-dante.” Am. Ann. Cas. 1913, D. 1036.
Yéase. también a 1 C. J., págs. 982, 983, párrafos 86, 87; 31 Cyc. 512; 1 Sutherland Code Pleading, Practice and Forms, 419, §§631 et seq.; 3 Estée’s Pleading, 146, §§4507 et seq.; 3 Kerr § 387, p. 431 et seq.
La orden de que se quejan los • peticionarios debe ser anulada.
OPINIÓN DEL TRIBUNAL EMITIDA POR EL
JUEZ ASOCIADO SR. ‘WOLE,
EN JULIO 24, 1917.
Este caso fue visto de nuevo en reconsideración por mo-tivo de no haber sido notificada de la vista la demandante en el pleito original, .habiendo sido notificado únicamente el .juez inferior. No vemos razón alguna para modificar lo que ya hemos dicho. Dicha demandante insiste en que los peti-eionarios según propia confesión no tienen interés alguno. De otra parte, la demandante en su demanda como una ale-gación general establece que lo tiene. Estableciendo la de-manda' tál interés • general por parte de los peticionarios, la. corte, podría sin embargo resolver que los peticionarios *681tenían el interés que ellos niegan y que diclia demandante tenía derecho a recobrar a pesar de que los peticionarios nie-guen o renuncien su interés. Una sentencia final tendría que afectarles necesariamente aunque fuera dictada en su favor. Nadie está obligado a tener sobre sí un beneficio que desea renunciar. El interés es alegado por una parte y negado por la otra. Convenimos con la dicha demandante en que una solicitud de intervención debe generalmente demostrar-un interés, pero cuando el interés aparece de la demanda, las partes que no desean que un pleito sea seguido en su nom-bre o en su representación, tienen derecho a ser oídas, ya como demandantes o como demandadas; aunque no sea con otro objeto que el de renunciar o impedir una acción en sú supuesto interés. Quizás los interventores deben ser oídos por la corte sólo para permitirles el presentar su renuncia, y no para, impedir que la acción sea seguida en nombre de otros. El caso en sí se ha hecho complicado y difícil a causa de la na-turaleza del pleito. En un sentido ninguno de los supuestos colonos estaría afectado por una sentencia, pues ésta, en nues-tra opinión, no obligaría a nadie excepto quizás remotamente por impedimento. Cualquier colono podía demandar otra vez y la sentencia, excepto por tal impedimento, no sería cosa juz-gada. Hacemos constar que nuestra opinión dictada en este procedimiento no es terminante para la corte o las partes en el pleito principal, pero la misma influyó sobre nuestro ánimo al revisar la cuestión del interés o el efecto de la sen-tencia, y un examen de esta opinión podría evitar a la de-mandante y a los colonos que ella dice representar considerable dilación y molestia.
La orden recurrida debe ser anulada.

Con lugar la solicitud y anulada la orden que ■ declaró sin lugar la intervención.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrev.